DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/321,574, application filed on 05/17/2021.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rowhani et al. (US PG Pub No. 2018/0018419).

7.          With respect to claim 1, 9, and 16, Rowhani teaches:
identifying a standard cell of a plurality of standard cells (select standard cell, place and route, Abstract), 
wherein the standard cell comprises a metal interconnect located within a boundary of the standard cell (see interconnect along cell boundary, Abstract); 
determining a location between a first portion and a second portion of the metal interconnect (see first and second cell; see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]; see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]), 
wherein the location is along the metal interconnect and away from the boundary (placing standard cells, Abstract; see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]); and 
disconnecting, at the location, the first portion from the second portion of the metal interconnect (placing standard cells, Abstract; see design rules for spacing, timing, power consumption, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]; see first and second cell; see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]; see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

8.          With respect to claim 2, 10, and 17, Rowhani teaches:
wherein identifying the standard cell comprises: 
checking at least one of a setup time and a power consumption of one or more critical paths associated with the standard cell (see design rules for spacing, timing, power consumption, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]); and 
determining whether at least one of the setup time and the power consumption exceeds a predetermined criteria (timing, power consumption, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

9.          With respect to claim 3, Rowhani teaches:
wherein determining the location comprises applying at least one of the setup time and the power consumption to determine the location (timing, power consumption, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

10.          With respect to claim 4, 11, and 18-19, Rowhani teaches:
inserting a metal cut at the location, and wherein determining the location comprises determining whether the location satisfies a spacing rule between the metal cut and a neighboring metal cut (see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036).

11.          With respect to claim 5, and 12, Rowhani teaches:
wherein determining whether the location satisfies the spacing rule comprises determining a spacing between the metal cut and the neighboring metal cut based on a cell poly pitch (CPP) spacing between two active gate structures minus a width of the metal cut (see requirement for spacing rules, see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

12.          With respect to claim 6, and 13, Rowhani teaches:
inserting an other metal cut along the metal interconnect, wherein a minimum spacing between the metal cut and the other metal cut is about twice the CPP spacing minus the width of the metal cut (see requirement for spacing rules, see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

13.          With respect to claim 7, and 14, Rowhani teaches:
 inserting an other metal cut along an other metal interconnect misaligned with the metal cut along a direction vertical to a direction the metal interconnect extends (see spacing rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]), 
wherein a minimum spacing between the metal cut and the other metal cut along the direction the metal interconnect extends is about the CPP spacing minus the width of the metal cut (rules to adjacent metal cuts, see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]; see paragraphs [0014]-[0016], [0019]-[0022], [0024]-[0026], [0034]-[0036]).

14.          With respect to claim 8, 15, and 20, Rowhani teaches:
wherein the first and second portions respectively comprises a critical path portion and a redundant portion of the metal interconnect associated with the standard cell (see timing criteria, and critical path, para 20-23, 28-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851